Exhibit 99.1 FOR: AMPAL-AMERICAN ISRAEL CORPORATION CONTACT: Irit Eluz CFO - SVP Finance & Treasurer 1 irit@ampal.com FOR: KM - Investor Relations CONTACT: Roni Gavrielov 011-972-3-516-7620 roni@km-ir.co.il FOR: PM-PR Media consultants CONTACT: Zeev Feiner 011-972-50-790-7890 z@pm-pr.com Ampal-American Israel Corporation Reports First Quarter 2012 Financial Results Tel Aviv – May 14, 2012 - Ampal-American Israel Corporation (Nasdaq: AMPL), a holding company with experience in acquiring interests in various businesses with emphasis in recent years on energy, chemical and related fields, today reported its financial results for the first quarter ended March 31, 2012. For the quarter ended March 31, 2012, revenues were $133.2 million, compared to revenues of $136.6 million for the same period in 2011. Net loss for the quarter was ($215.0) million, or ($3.83) per basic and diluted share, compared to a net profit of $17.2 million, or $0.31 per basic and diluted share, for the corresponding period in 2011. Due to the purported termination of the Gas Supply and Purchase Agreement between East Mediterranean Gas, S.A.E. (“EMG”) – in which Ampal holds a 12.5% interest, and its gas suppliers and the uncertainties in Egypt, Ampal decided to write-off the entire amount of the investment in EMG. Ampal recorded in the quarter ended March 31, 2012 charges of $260.4 million in connection with its investment in EMG. Ampal did not record future compensation from the arbitrations between EMG and its gas suppliers and between Ampal and the Arab Republic of Egypt as an asset. Ampal’s management believes, based on advice of its legal counsel, that there is a reasonable chance of recovering significant monetary compensation for damages through the above described arbitrations. Future compensation from the arbitrations, if any, was not included in Ampal's financial statements. The net loss of ($215.0) million for the quarter ended March 31, 2012 includes a ($193.8) million impairment charge of EMG (($260.4) million including the noncontrolling shareholders’ holding), a ($6.3) million increase in the valuation allowance and approximately ($5.9) million due to the effect of a translation loss resulting from the devaluation of the U.S. Dollar against the New Israeli Shekel. Also included are accounting losses totaling approximately ($1.2) million from the Price Purchase Allocation and intangible asset amortizations of Ampal and Ampal's holdings. Excluding these items, there was a loss of approximately ($7.8) million for the quarter1. As of March 31, 2012, the Company had cash, cash equivalents, other financial investments and deposits of $89.6 million. Ampal ended the quarter with total assets of $572.9 million and a capital deficiency of ($132.1) million, as compared to total assets of $846.6 million and shareholders’ equity of $78.0 million at December 31, 2011. Gadot Chemical Tankers and Terminals Ltd.'s (“Gadot”) results for the quarter ended March 31, 2012 were as follows: · Revenues for the quarter ended March 31, 2012 decreased by 3% to $131.0 million from $134.5 million compared to the same period in 2011. · Gross profit for the quarter ended March 31, 2012 increased by 22% to $11.2 million from $9.2 million compared to the same period in 2011. · Adjusted EBITDA2 increased to $6 million from $5 million. COMPANY'S PRESENTATION The Company’s investments presentation will be available via the Internet at the Company’s website at http://www.ampal.com. CONFERENCE CALL Ampal's management will be hosting conference calls to discuss the first quarter results on Thursday, May 17, 2012, as detailed below: The Hebrew call will take place at 12:00 Israel time (05:00 AM ET). To access the conference call, participants are welcome to use the following access number: +972-3-9180685 1The translation loss resulting from the depreciation of the U.S. Dollar against the New Israeli Shekel and the increase of the Israeli Consumer Price Index and the accounting loss from the Price Purchase Allocation and intangible asset amortizations are non-GAAP financial measures, and a reconciliation of these measures to translation and interest expense and depreciation and amortization expense is provided in this press release. 2Adjusted EBITDA is defined as earnings before interest, income tax provision, depreciation and amortization, adjusted for non recurring expenses.Adjusted EBITDA is a non-GAAP financial measure, and a reconciliation of adjusted EBITDA to Revenues and Expenses is provided in this press release. The English call will take place at 16:00 Israel time (09:00 AM ET). To access the conference call, participants are welcome to use the following access numbers: U.S. Dial in number - 1-866-860-9642 UK Dial in number - 0-800-917-9141 Israel and International Dial in number - + 972-3-9180687 A replay of the calls will be available on Ampal’s web site (www.ampal.com) approximately three hours after both conference calls are completed. FINANCIAL HIGHLIGHTS (In thousands, except earnings per share) Three Months Ended March 31, (Unaudited) Revenues $ $ Net gain (loss) $ ) $ Basic and diluted EPS gain (loss) per Class A share $ ) $ March 31, 2012 December 31, 2011 Total Assets Total Ampal shareholders’ equity (capital deficiency) ) RECONCILIATION OF REVENUES AND EXPENSES TO ADJUSTED EBITDA FOR GADOT (U.S. Dollars in millions) Three Months Ended March 31, 2012 (Unaudited) Three Months Ended March 31, 2011 (Unaudited) Revenues Expenses ) ) Profit 11 9 Marketing, sales, general, administrative and other expenses ) ) Depreciation and amortization 4 6 EBITDA 5 5 Non-recurring expenses 1 Adjusted EBITDA 6 5 Adjusted EBITDA is defined as earnings before interest, income tax provision, depreciation and amortization, adjusted for non-recurring expenses. Management believes adjusted EBITDA for Gadot to be a meaningful indicator of its performance that provides useful information to investors regarding its financial condition and results of operations. Presentation of adjusted EBITDA is a non-GAAP financial measure commonly used by management to measure operating performance. While management considers adjusted EBITDA to be an important measure of comparative operating performance, it should be considered in addition to, but not as a substitute for, net income and other measures of financial performance reported in accordance with Generally Accepted Accounting Principles. Adjusted EBITDA does not reflect cash available to fund cash requirements. Not all companies calculate adjusted EBITDA in the same manner, and the measure as presented may not be comparable to similarly-titled measures presented by other companies. RECONCILIATION OF TRANSLATION AND INTEREST EXPENSES TO TRANSLATION LOSS (U.S. Dollars in millions) Three months ended March 31, 2012 (Unaudited) Translation and interest expenses $ 17 Interest expense* and translation attributed to noncontrolling shareholders' equity (9
